Citation Nr: 0212185	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  02-12 388	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) August 1993 decision that 
found a July 1984 rating decision to be final.

[The matter of entitlement to an effective date earlier than 
July 5, 1988 for the award of compensation benefits for 
schizophrenia will be the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1974 and from August 1981 to July 1982.

This case comes before the Board on its own motion alleging 
CUE in an August 1993 Board decision that found a July 1984 
rating decision to be final.  This motion is being filed on 
behalf of the custodian of the veteran.


FINDINGS OF FACT

1.  In a decision dated in August 1993, the Board found that 
the July 1984 and June 1985 decisions of the Waco, Texas, 
Regional Office (RO) were not appealed and became final and 
that new and material evidence had been submitted to reopen a 
claim of service connection for a psychiatric disorder, and 
granted service connection for schizophrenia pursuant to a 
reopened claim.  

2.  A timely notice of disagreement with the July 1984 
decision of the RO was received at the RO in August 1984, and 
was not recognized in the August 1993 Board decision.


CONCLUSION OF LAW

Insofar as it held that a July 1984 rating decision denying 
service connection for a psychiatric disorder was final, the 
Board's decision of August 1993 contains CUE; an appeal of 
the July 1984 rating decision was timely initiated on behalf 
of the veteran, and finality did not attach to that rating 
decision.  38 U.S.C.A. § 7111 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)). In 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA does not apply to CUE cases.  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion.  
38 U.S.C.A. § 7111(c).  Whether there was CUE in the Board's 
August 1993 decision that found a July 1984 rating decision 
to be final has been raised by the Board's own motion.

Under 38 C.F.R. § 20.1407, if the Board undertakes, on its 
own motion, a review pursuant to this subpart, the party to 
that decision and that party's representative will be 
notified of such motion and provided an adequate summary 
thereof and, if applicable, outlining any proposed 
discontinuance or reduction in benefits that would result 
from revision of the Board's prior decision.  In this case, 
as the motion provides the basis to grant the veteran 
additional benefits and does not directly or indirectly 
result in a discontinuance or reduction in benefits, the 
Board finds no prejudice to the veteran in proceeding with 
this case.  Accordingly, the Board finds it may proceed with 
the adjudication of the case.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error. 
In a rating action in July 1984 the RO denied service 
connection for a "nervous disorder" (schizo-affective 
disorder) on the basis that that disorder was not related to 
the veteran's military service.  The notice of that decision 
mailed to the veteran's father, who was then his guardian, 
stated that service connection for schizo-affective disorder 
was denied because it existed prior to service.

In August 1994, the RO received the following from the 
veteran's father:

I. [F.M.F.], father of the veteran and 
legal custodian, request that N.S.C. 
claim for pension be reviewed and 
considered for service-connected 
schizophrenia. 

In August 1993, the Board found that the July 1984 and June 
1985 decisions of the RO were not appealed and became final.  
The Board held that new and material evidence had been 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder and granted service connection 
for schizophrenia, based on the reopened claim.  

In April 1999, the Court found the August 1984 statement of 
the veteran's father to be a valid notice of disagreement to 
the July 1984 rating action.  While this April 1999 decision 
has been vacated by the United States Court of Appeals for 
the Federal Circuit on other grounds, the Board finds the 
rationale of the Court in the April 1999 determination to be 
compelling.  The correspondence received in August 1984 was 
indeed a timely notice of disagreement with the July 1984 
rating decision.  It expressed disagreement with a specific 
determination of the agency of original jurisdiction, was in 
writing, and reasonably sought appellate review of the 
matter.  Therefore, the July 1984 rating decision did not 
become final.  (See 38 U.S.C. § 4005; 38 C.F.R. §§ 3.104(a), 
19.129(a) (1990))  The Board finds CUE in the failure of the 
Board to recognize this notice of disagreement.

Insofar as it held that a July 1984 rating decision was 
final, the Board's decision of August 1993 contains CUE.  As 
a result of this finding, the Board's decision of August 1993 
is no longer a bar to a grant of an effective date prior to 
July 5, 1988 for the grant of service connection and 
compensation for schizophrenia.  The Board's August 1993 
decision to granting service connection for an acquired 
psychiatric disorder is not otherwise impacted by this 
determination.     


ORDER

The motion for revision of an August 1993 Board decision 
holding that a July 1984 rating decision was final based on a 
finding that that holding contains CUE is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



